Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to because in FIG. 5, reference number “41” should be “31.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
In claim 8, line 7, “said manifold compartments” should be changed to “said proximal first manifold compartment and said distal first manifold compartment” to clearly distinguish over “said manifold compartments” of lines 4-5.  
In claim 14, “core” should be inserted after “heat exchanger” and reference number “12” should be deleted for consistency with the remaining claims.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “suspension means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Page 8, lines 34-36 recites: “A number of suspension means are will-known for the skilled person and suitable for implementing in connection to the second manifold 41 and will therefore not be described in detail.”

It is unclear which connection means qualifies as the claimed suspension means besides the disclosed weld and fastening means.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

 
	Additionally, claim 1 requires the second manifold 41 to comprise the suspension means 131.  However, it appears from the disclosure that the suspension means is associated with the first fixating beam 31.  The first fixating beam 31 having the suspension means 131 associated therewith.  

	Yet further, claim 1 discloses “without a mounting frame” in line 2.  It is not clear if Applicant is intended to disclaim a particular known frame.  Rather, under the broadest reasonable interpretation, Applicant’s disclosure of the first fixating beam 31 appears to be a frame, and therefore, the claim recites conflicting subject matter.  

	Yet further, for claim 3, it is unclear where the suspension means is to be used.  Claim 3 appears to conflict with at least the disclosure of FIG. 5 which is believed to show the fixating beam 31 having the suspension means 131 for fixing to the face of the wind turbine nacelle.  
	Claims 11-13 each depend from indefinite claim 3 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,359,911 (Abolfazlian et al. hereinafter) in view of United States Patent No. 8,052,383 (Frokjaer hereinafter).	
 	Abolfazlian et al. teach an integrally supported cooling device 24 for mounting to a wind turbine nacelle 14 without a mounting frame, the wind turbine nacelle 14 having a first face 32 with a longitudinal extension in a wind direction (see FIG. 1), the cooling device comprising: at least one heat exchanger core 42 configured to extend across the wind direction (see FIG. 2) and to define a cooling area of the integrally supported cooling device 24, the heat exchanger core 42 having a first side and a second side arranged opposite the first side in relation to the heat exchanger core 42,
	The core 42 is rigidly connected to the first face 32 (see at least col. 5, lines 11-12)
	Abolfazlian et al. does not clearly illustrate nor disclose a first manifold being arranged along the first side and a second manifold being arranged along the second side, each in fluid communication with 
Frokjaer disclose the use of a heat exchanger core 9 mounted on top of a wind turbine nacelle (see FIG. 3-4), the heat exchanger core 9 having a first manifold arranged along the upper side of the heat exchanger core 9 and a second manifold arrange on the opposite side and parallel thereto, of the heat exchanger core 9 (see FIG. 5-9) for the purpose of exchanging heat between the circulating fluid and the ambient wind.
Because Abolfazlian et al. already place a radiator on the face of a wind turbine nacelle but fails to give details of the radiator, but Frokjaer shows the well-known use of manifolds on a radiator of a wind turbine nacelle mounted heat exchanger it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the radiators of Abolfazlian et al. with upper and lower manifolds as shown in Frokjaer for the purpose of circulating heat transfer fluid between the circulating refrigerant and the ambient wind in a known manner.

For claim 2, Abolfazlian et al. teach in col. 5, lines 22-30 a plurality of the heat exchanger cores 42 extending in a row along the cooing area. Frokjaer similarly shows a plurality of heat exchanger cores extending in a row in FIG. 7-9.
For claim 15, Abolfazlian et al. teach a wind turbine in FIG. 1 having the cooling device. Frokjaer similarly shows a wind turbine having the nacelle mounted cooling device (see FIG. 1-4).

For claim 6, Frokjaer further shows in at least FIG. 5 one of the manifolds having a cooling inlet (see pump 10) on one proximal end, and the other manifold having an outlet at its distal end for the purpose of circulating the fluid in the cooling circuit and through the heat exchanger core 9. 

s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfazlian et al. in view of Frokjaer as applied to claim 1 above, and further in view of Canadian Patent No. 2,980,397 (the ‘397 patent hereinafter).
Abolfazlian et al. in view of Frokjaer do not appear to show an expansion vessel nor support struts as exemplified in claims 4 and 5 respectively. 
The ‘397 patent however, already shows a heat exchanger core 4 for mounting on a wind turbine nacelle, having an expansion tank 8 mounted in fluid communication with the upper manifold (see FIG. 2).  Further, supporting struts 16 extend from the nacelle to the upper manifold (see FIG. 2-3).  The expansion tank allows for a substantially constant pressure within the refrigerant circuit, and the struts help support the heat exchanger.
Because the Abolfazlian et al. in view of Frokjaer heat exchanger is a closed circuit susceptible to pressure variations, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an expansion tank as taught by the ‘397 patent to the system of Abolfazlian et al. in view of Frokjaer for the purpose of keeling the fluid pressure within the circuit substantially constant.
And for claim 5, because the Abolfazlian et al. in view of Frokjaer heat exchanger extends from the roof of a wind turbine nacelle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add additional support struts extending diagonally between the top manifold to the nacelle surface for the purpose of providing additional structural support to the heat exchanger.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfazlian et al. in view of Frokjaer as applied to claim 6 above, and further in view of Chinese Patent Publication No. CN204085301 (the ‘301 publication hereinafter).

The ‘301 publication however, shows alternative embodiments in FIG. 1 and FIG. 3 where the inlet and outlet may be respectively in different manifolds (FIG. 1) or in the same manifold (FIG. 3) for the purpose of providing versatility to the heat exchanger circuit which can be picked by a designer to optimize the heat transfer efficiency of the circuit.   
Because Abolfazlian et al. in view of Frokjaer schematically show two manifolds each with either an inlet or outlet, and the ‘301 publication show at least two embodiments where in FIG. 1 different manifolds each have one inlet or outlet, and a second embodiment in FIG. 3 where only one manifold has both the inlet and outlet as alternative embodiments it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the circuit of Abolfazlian et al. in view of Frokjaer such that instead of each manifold have either an inlet or outlet, one manifold have both the inlet and outlet as expressly taught as an alternative embodiment in the ‘301 publication.  The alternative embodiment would permit versatility in plumbing the heat exchanger to the wind turbine.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfazlian et al. in view of Frokjaer.
	Abolfazlian et al. in view of Frokjaer do not appear to give dimensions of the length and height of the heat exchanger core(s).

The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.  

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to show the species of FIG. 4 wherein fluid connections 93, 94 connect separate respective manifolds 41, 42 and 143, 142.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799